F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 27 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    MELVIN ROBINSON, III,

                Petitioner-Appellant,

    v.                                                   No. 01-3388
                                                 (D.C. No. 01-CV-3052-RDR)
    STEVEN L. ANDRASCHKO,                                  (D. Kan.)
    Commandant,

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , PORFILIO , and O’BRIEN , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Melvin Robinson, III, a military prisoner appearing    pro se ,

appeals from the district court’s order dismissing his 28 U.S.C. § 2241 petition

for writ of habeas corpus. We affirm.

      Petitioner, while serving in the United States Army, pled guilty to carrying

a concealed weapon and was convicted by general court-martial of attempted

unpremeditated murder. He appealed the conviction to the United States Army

Court of Criminal Appeals, which affirmed the conviction and sentence. He then

sought review by the United States Court of Appeals for the Armed Forces. That

appellate court denied his petition for review.

      Petitioner then filed his § 2241 petition, raising two of the same issues he

presented to the military courts. The district court denied the petition because the

military courts had already dealt fully and fairly with the issues raised by

petitioner. On appeal, petitioner raises the same issues he presented to the district

court. Specifically, he contends that the military judge erred (1) in granting the

prosecution’s peremptory challenge of an African-American military court

member over his objection that the challenge violated     Batson v. Kentucky ,

476 U.S. 79 (1986) (holding that, under equal protection and due process clauses,

a party may not utilize a peremptory challenge to exclude potential juror on

account of race); and (2) in finding that petitioner’s statements to the police were

admissible under Oregon v. Bradshaw , 462 U.S. 1039 (1983) (holding that, where


                                           -2-
suspect confesses after invoking right to counsel, that confession is admissible if

suspect initiates the discussion and totality of circumstances reveals waiver is

knowing, voluntary, and intelligent).

       A federal district court’s habeas review of a military court-martial

proceeding is limited. It will not review a petitioner’s claim if the military courts

fully and fairly considered the claims asserted.   Lips v. Commandant, United

States Disciplinary Barracks , 997 F.2d 808, 811 (10th Cir. 1993). This court has

held that if an issue was raised before the military courts, four conditions must be

met before a district court’s habeas review of a military conviction is appropriate:

(1) the asserted error is of substantial constitutional dimension; (2) the issue is

one of law rather than fact; (3) there are no military considerations that warrant

different treatment of the constitutional claims; and (4) the military courts failed

to give adequate consideration to issues involved or failed to apply the proper

legal standards.   Id. Further, when an issue has been briefed and argued before

the military tribunal, a federal habeas court assumes the military tribunal has

given the claim full and fair consideration, even if the military court summarily

disposed of the issue.   Watson v. McCotter , 782 F.2d 143, 145 (10th Cir. 1986).

       The district court correctly ruled that habeas review is inappropriate in this

case because the military courts fully and fairly considered the two claims raised




                                             -3-
by petitioner. Consequently, we AFFIRM the judgment of the United States

District Court for the District of Kansas for substantially the same reasons stated

in the district court’s Memorandum and Order dated November 30, 2001.

Petitioner’s motion for leave to file an appendix is GRANTED, and the motion

for temporary and permanent injunction is DENIED as moot. The mandate shall

issue forthwith.


                                                    Entered for the Court



                                                    Terrence L. O’Brien
                                                    Circuit Judge




                                         -4-